                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    Whitney A. Brown (Bar No. 1906363)
                                                                    whitney.brown@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500
                                                                    Attorneys for Alaska Oil and Gas Association and American Petroleum Institute
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                              UNITED STATES DISTRICT COURT
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                               FOR THE DISTRICT OF ALASKA
                                                                     GWICH’IN STEERING COMMITTEE,                      No.: 3:20-cv-00204-SLG
STOEL RIVES LLP




                                                                     et al.,
                                                                                                         Plaintiffs,
                                                                             v.
                                                                     DAVID L. BERNHARDT, in his official
                                                                     capacity as Secretary of the Interior, et al.,
                                                                                                       Defendants,
                                                                             and
                                                                     NORTH SLOPE BOROUGH, et al.,
                                                                                           Intervenor-Defendants,
                                                                             and
                                                                     ALASKA OIL AND GAS ASSOCIATION
                                                                     et al.,
                                                                                           Intervenor-Defendants.

                                                                         RESPONSE TO JOINT MOTION AND STIPULATION TO EXPEDITE
                                                                          CONSIDERATION OF PLAINTIFFS’ MOTION FOR TEMPORARY
                                                                            RESTRAINING ORDER AND PRELIMINARY INJUNCTION



                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case No. 3:20-cv-00204-SLG                 1


                                                                             Case 3:20-cv-00204-SLG Document 51 Filed 12/16/20 Page 1 of 4
                                                                           Intervenor-Defendants Alaska Oil and Gas Association and American Petroleum

                                                                    Institute (the “Associations”) respectfully provide this brief response to the Joint Motion

                                                                    and Stipulation to Expedite Consideration of Plaintiffs’ Motion for Temporary

                                                                    Restraining Order and Preliminary Injunction (“Joint Motion”). See ECF No. 48.

                                                                           Plaintiffs have filed a motion for a preliminary injunction to prohibit the Bureau of

                                                                    Land Management (“BLM”) from issuing leases pursuant to the Coastal Plain Oil and

                                                                    Gas Leasing Program, and seek approval for a schedule that will resolve their motion by
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    January 6, 2020. BLM produced its Record of Decision in August 2020, Plaintiffs filed
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    their complaint on August 24, 2020, and BLM issued a Call for Nominations for the lease
STOEL RIVES LLP




                                                                    sale in November 2020. Yet Plaintiffs only now spring a preliminary injunction motion

                                                                    on the defendants and the Court right before (and during) many holidays, based on their

                                                                    desire for interim relief by January 6, 2021. Moreover, no on-the-ground activities will be

                                                                    happening under the challenged Coastal Plain Oil and Gas Leasing Program on January

                                                                    6, 2020, and, in fact, it may be years before any on-the-ground activities commence (if

                                                                    ever). Accordingly, Plaintiffs’ urgency is artificial. With those things said, the

                                                                    Associations will comply with the briefing schedule that has been proposed in the Joint

                                                                    Motion.




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case No. 3:20-cv-00204-SLG                 2


                                                                              Case 3:20-cv-00204-SLG Document 51 Filed 12/16/20 Page 2 of 4
                                                                     DATED: December 16, 2020.
                                                                                                            STOEL RIVES LLP

                                                                                                            By: s/ Ryan P. Steen
                                                                                                               RYAN P. STEEN (Bar No. 0912084)
                                                                                                               JASON T. MORGAN (Bar No. 1602010)
                                                                                                               WHITNEY A. BROWN (Bar No. 1906363)
                                                                                                                Attorneys for Alaska Oil and Gas
                                                                                                                Association and American Petroleum
                                                                                                                Institute
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case No. 3:20-cv-00204-SLG                 3


                                                                             Case 3:20-cv-00204-SLG Document 51 Filed 12/16/20 Page 3 of 4
                                                                                                    CERTIFICATE OF SERVICE

                                                                             I hereby certify that on December 16, 2020, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00204-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                             Brook Brisson                      bbrisson@trustees.org
                                                                             Suzanne Bostrom                    sbostrom@trustees.org
                                                                             Bridget Psarianos                  bpsarianos@trustees.org
                                                                             Brian Litmans                      blitmans@trustees.org
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             Karimah Schoenhut                  karimah.schoenhut@sierraclub.org
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                             Mark Arthur Brown                  mark.brown@usdoj.gov
                                                                             Paul A. Turcke                     paul.turcke@usdoj.gov
                                                                             Tyson C. Kade                      tck@vnf.com
STOEL RIVES LLP




                                                                             Jonathan David Simon               jxs@vnf.com
                                                                             Melinda Louise Meade Meyers        mmeademeyers@vnf.com
                                                                             Jeanie A. Nelson                   anne.nelson@alaska.gov
                                                                             Ronald W. Opsahl                   ron.opsahl@alaska.gov


                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen



                                                                    109119669.1 0010627-00051




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case No. 3:20-cv-00204-SLG                 4


                                                                                Case 3:20-cv-00204-SLG Document 51 Filed 12/16/20 Page 4 of 4
